Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
 	Claims 1-4, and 6-8, and 10-14 are allowed.  All rejections are withdrawn.  The amendments after final dated 2-12-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
 	Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 8.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] method for coordinating a meeting between a self-driving transportation vehicle and 
a user, 
the method comprising:
receiving a requested meeting point entered by the user by a communications-enabled terminal;
transmitting the requested meeting point to a control center or to the self-driving transportation vehicle;
receiving the requested meeting point by the control center or the self-driving transportation vehicle;
checking current data on the surrounding area of 
the requested meeting point 
and/or 
a route from the current location of the self-driving transportation vehicle to the requested meeting point, 
wherein the data on the surrounding area comprises traffic data;
assessing the requested meeting point based on the data on the surrounding area to determine whether to 
propose at least one alternative meeting point to the user, 
wherein the requested meeting point is confirmed or 
the at least one alternative meeting point is proposed 
according to the assessment in 
a transmission to the terminal of the user;
receiving confirmation of the requested meeting point or 
the at least one alternative meeting point from the user by the control center or 
the self-driving transportation vehicle; and
performing an automated journey by the self-driving transportation vehicle to the requested meeting point or 
the at least one alternative meeting point according to the confirmation received from the user, 
wherein the data on the surrounding area further comprises 
event data, 
wherein the event
data comprises start and/or 
end times of at least one of 
a social event, 
a theatrical event, 
a musical
event, 
a sporting event, and 
a cinematic event”.
	The closest prior art is Tolkin where a trip pickup location can be changed based on the traffic.  In FIG. 6a to 6j, the user can avoid traffic and walk to a different area to avoid the traffic as the self driving vehicle may take one hour to traverse the grid lock.  Instead the vehicle and the user can meet away from the traffic jam.  Alternatively, the user can demand to pay more and wait and be picked up. Further, the rideshare may provide a discount to walk away from the traffic. 
	Tolkin is silent as to the amendment of  “…the self-driving transportation vehicle; and
performing an automated journey by the self-driving transportation vehicle to the requested meeting point or 
the at least one alternative meeting point according to the confirmation received from the user, 
wherein the data on the surrounding area further comprises 
event data, 
wherein the event
data comprises start and/or 
end times of at least one of 
a social event, 
a theatrical event, 
a musical
event, 
a sporting event, and 
a cinematic event”.
	The applicant disagrees that this reference is prior art since FIG. 6 is not in the provisional patent application and thus is not entitled to this earlier filing date. The office disagrees and the subject matter is supported elsewhere such as in the provisional patent application as in paragraph 3, 11, 16, 21 and element 165.  The applicant does not agree and it is entitled to the earlier filing date even though FIG. 6 is not in the provisional. 

	Cao is silent as to “…the self-driving transportation vehicle; and
performing an automated journey by the self-driving transportation vehicle to the requested meeting point or 
the at least one alternative meeting point according to the confirmation received from the user, 
wherein the data on the surrounding area further comprises 
event data, 
wherein the event
data comprises start and/or 
end times of at least one of 
a social event, 
a theatrical event, 
a musical
event, 
a sporting event, and 
a cinematic event”.

	Beaurepaire teaches a self driving vehicle rideshare.  This reference is silent as to “[a] method for coordinating a meeting between a self-driving transportation vehicle and 
a user, 
the method comprising:
receiving a requested meeting point entered by the user by a communications-enabled terminal;
transmitting the requested meeting point to a control center or to the self-driving transportation vehicle;
receiving the requested meeting point by the control center or the self-driving transportation vehicle;
checking current data on the surrounding area of 
the requested meeting point 
and/or 
a route from the current location of the self-driving transportation vehicle to the requested meeting point, 
wherein the data on the surrounding area comprises traffic data;
assessing the requested meeting point based on the data on the surrounding area to determine whether to 
propose at least one alternative meeting point to the user, 
wherein the requested meeting point is confirmed or 
the at least one alternative meeting point is proposed 
according to the assessment in 
a transmission to the terminal of the user;
receiving confirmation of the requested meeting point or 
the at least one alternative meeting point from the user by the control center or 
the self-driving transportation vehicle; and
performing an automated journey by the self-driving transportation vehicle to the requested meeting point or 
the at least one alternative meeting point according to the confirmation received from the user, 
wherein the data on the surrounding area further comprises 
event data, 
wherein the event
data comprises start and/or 
end times of at least one of 
a social event, 
a theatrical event, 
a musical
event, 
a sporting event, and 
a cinematic event”.
	Scofield can determine if there is an traffic jam and can move the pickup location.  However it is silent as to “[a] method for coordinating a meeting between a self-driving transportation vehicle and 
a user, 
the method comprising:
receiving a requested meeting point entered by the user by a communications-enabled terminal;
transmitting the requested meeting point to a control center or to the self-driving transportation vehicle;
receiving the requested meeting point by the control center or the self-driving transportation vehicle;
checking current data on the surrounding area of 
the requested meeting point 
and/or 
a route from the current location of the self-driving transportation vehicle to the requested meeting point, 
wherein the data on the surrounding area comprises traffic data;
assessing the requested meeting point based on the data on the surrounding area to determine whether to 
propose at least one alternative meeting point to the user, 
wherein the requested meeting point is confirmed or 
the at least one alternative meeting point is proposed 
according to the assessment in 
a transmission to the terminal of the user;
receiving confirmation of the requested meeting point or 
the at least one alternative meeting point from the user by the control center or 
the self-driving transportation vehicle; and
performing an automated journey by the self-driving transportation vehicle to the requested meeting point or 
the at least one alternative meeting point according to the confirmation received from the user, 
wherein the data on the surrounding area further comprises 
event data, 
wherein the event
data comprises start and/or 
end times of at least one of 
a social event, 
a theatrical event, 
a musical
event, 
a sporting event, and 
a cinematic event”.
	Cao also discloses that a rideshare can pick up a user when an event is over with.  However, it is silent as to using this for an alternative meeting point many blocks away.
	Cao is silent as to “[a] method for coordinating a meeting between a self-driving transportation vehicle and 
a user, 
the method comprising:
receiving a requested meeting point entered by the user by a communications-enabled terminal;
transmitting the requested meeting point to a control center or to the self-driving transportation vehicle;
receiving the requested meeting point by the control center or the self-driving transportation vehicle;
checking current data on the surrounding area of 
the requested meeting point 
and/or 
a route from the current location of the self-driving transportation vehicle to the requested meeting point, 
wherein the data on the surrounding area comprises traffic data;
assessing the requested meeting point based on the data on the surrounding area to determine whether to 
propose at least one alternative meeting point to the user, 
wherein the requested meeting point is confirmed or 
the at least one alternative meeting point is proposed 
according to the assessment in 
a transmission to the terminal of the user;
receiving confirmation of the requested meeting point or 
the at least one alternative meeting point from the user by the control center or 
the self-driving transportation vehicle; and
performing an automated journey by the self-driving transportation vehicle to the requested meeting point or 
the at least one alternative meeting point according to the confirmation received from the user, 
wherein the data on the surrounding area further comprises 
event data, 
wherein the event
data comprises start and/or 
end times of at least one of 
a social event, 
a theatrical event, 
a musical
event, 
a sporting event, and 
a cinematic event”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668